Case 1:19-cv-00535-MSM-LDA Document 2 Filed 10/10/19 Page 1 of 3 PagelD #: 17

 

 

 

 

 

Rev. 10/13
United States District Court
District of Rhode Island
re ¢ oe ° ha ot
SAY U, bic Key APPLICATION TO PROCEED
Plaintiff Y WITHOUT PREPAYMENT OF
FEES AND AFFIDAVIT
Vv. CASE NUMBER:
- - | ab
At, Esposittia Badge * 97
Defendant
I, A SY | IR Cad , declare that | am the (check appropriate box)
{
~| Patitioner/Plaintiff/Movant [| other

 

 

 

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
, | declare that | am unable to pay the costs of these proceedings and that | am entitled to

the relief sought in the complaint/petition/motion.

Reo Bono

 

In support of this application, | answer the following questions under penalty of perjury:

 

 

 

 

 

 

1. Are you currently incarcerated? Yes ~|INo (If “No,” go to part 2)

 

 

If “Yes,” state the place of your incarceration:

 

Are you employed at the institution? [| Yes oO

 

 

 

 

 

 

Do you receive any payment from the institution? — [| Yes No

 

If the answer is “Yes,” attach a certified ledger sheet from the institution(s) of your incarceration
showing at least the past (6) six months’ transactions.

2. Are you currently employed? [| Yes Fro

a) Ifthe answer is “Yes,” state the amount of your take-home salary or wages and pay period
and give the name and address of your employer:

b) If the answer is “No,” state the date of your last employment, the amount of your take-
home salary or wages and pay period, and the name and address of your last employer.

Also, explain how you have been supporting yourself: 4 th A f . $
WELGA Mew

 
Case 1:19-cv-00535-MSM-LDA Document 2 Filed 10/10/19 Page 2 of 3 PagelD #: 18

3. Have you received in the past (12) twelve months, or do you anticipate receiving in the future, any
money from any of the following sources?

 

 

 

 

 

 

 

 

a) Business, profession or other self-employment [| Yes To
b) Rent payments, interest or dividends | Yes Thro
c) Pensions, annuities or life insurance payments Yes Ty
d) Disability or workers compensation payments Yes 4
e) Gifts or inheritances Yes [Ho
f) Any other persons or sources Yes v Ino

 

 

 

 

lf the answer to any of the above is “Yes,” describe each source of money and state the amount
received and what you expect you will continue to receive:

4. List anyone who helps support you or shares support in any way and describe the type and amount of
such support for the last twelve months. If no one, write “NO ONE.” 4 VL emen

5. Do you have any cash or checking or savings accounts? [| Yes oO

lf “Yes,” state the total amount:

6. Do you own any real estate, stoc s, bonds, securities, other financial instruments, automobiles or any
other thing of value? bf FUTURES ABMS [ Yes [ pro

If “Yes,” describe the property and state its value:

7. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly _-
expenses? 4 x ck [_]¥es [no

lf “Yes,” describe and provide the amount of the monthly expense:

 
Case 1:19-cv-00535-MSM-LDA Document 2 Filed 10/10/19 Page 3 of 3 PagelD #: 19

8. Do you have any debts or financial obligations? Title 2 Yes Ke
ase All

If “Yes,” describe the amounts owed and to whom they are payable:

 

 

 

 

3. Have you transferred any assets within the last 12 months prior to filing this application?

 

if “Yes,” describe the asset and state its value:

10. List the persons who are dependent on you for support, state your relationship to each person and
indicate how much you actually contribute to their support. Please list minor children by initials only,

 

f

  

5 Mega ei i ct ee

PALL Me Hibs dhl, Taye 0s debts gk the WS
is tromsfercin all delots to the people via the Bieth
Cechibvole . Ait debts belong Yo the US: per 12 wee
Cte ANOLE CO  ROVLa SULGNU .
AU. This issue wast” -P af the UES Constittion
as bdAic |. Sechisn © and ie ‘ Croat
Don E withiams vs TRS Commissioner Cota vs |
Estee. OF yissourt game healield Doctrine Vv Whe W-5
| declare under penalty of perjury that the above information is true and correct. See UN | Dec art

whlis phan aleag I fod, Waenonr iglets Art

Date Signature of Agplica nt 7 7

NOTICE TO PRISONER: A prisoner seeking to proceed without prepayment of fees shall submit an
affidavit stating all assets. In addition, a prisoner must attach a statement certified by the appropriate
institutional officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in multiple
institutions, attach one certified statement of each account.

 

FOR COURT PURPOSES ONLY:

 

 

APPROVED DENIED

 

 

 

 

 

 

 

 

U.S. MAGISTRATE JUDGE DATE

 

 

 
